Exhibit 10.2

NON-QUALIFIED STOCK OPTION AGREEMENT

INDUCEMENT STOCK OPTION GRANT (TIME-BASED)

 

Name of Optionee:    G. Kelly Martin No. of Option Shares:    575,000
Option Exercise Price per Share:    $16.46 Grant Date:    April 28, 2020 Vesting
Commencement Date:    April 28, 2020 Expiration Date:    April 27, 2030

Radius Health, Inc. (the “Company”) hereby grants to the Optionee named above an
option (the “Stock Option”) to purchase on or prior to the Expiration Date
specified above all or part of the number of shares of Common Stock, par value
0.0001 per share (the “Stock”) of the Company specified above at the Option
Exercise Price per Share specified above subject to the terms and conditions set
forth herein. This Stock Option is not issued under the Radius Health, Inc. 2018
Stock Option and Incentive Plan, as amended through the date hereof (the “Plan”)
and does not reduce the share reserve under the Plan. However, for purposes of
interpreting the applicable provisions of this Stock Options, the terms and
conditions of the Plan (other than those applicable to the share reserve) shall
govern and apply to this Stock Option as if this Stock Option had actually been
issued under the Plan. This Stock Option is not intended to be an “incentive
stock option” under Section 422 of the Internal Revenue Code of 1986, as
amended.

This Stock Option is intended to constitute an “employment inducement grant”
under NASDAQ Listing Rule 5635(c)(4), and consequently is intended to be exempt
from the NASDAQ rules regarding stockholder approval of equity compensation
plans. This Agreement and the terms and conditions of this Stock Option shall be
interpreted in accordance with and consistent with such exemption.

1. Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as defined in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall vest and become exercisable as to 25% of the number of Option Shares on
the first anniversary of the Vesting Commencement Date and as to 1/48th of the
number of Option Shares on the same day of each of the 36 consecutive months
thereafter, provided that each Option Share which would be fractionally vested
shall be cumulated and shall vest on the first vesting date upon which the whole
Option Share has cumulated, and provided further that the Optionee has a
continuing Service Relationship with the Company or a Subsidiary or any
successor entity on such dates.

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

2. Manner of Exercise.

(a) The Optionee may, from time to time on or prior to the Expiration Date of
this Stock Option, exercise this Stock Option only by completing the transaction
through the Company’s administrative agent’s website or by calling its toll free
number, specifying the number of Option Shares being purchased as a result of
such exercise, together with payment of the full purchase price for the Option
Shares being purchased. The transfer to the Optionee on the records of the
Company or of the transfer agent of the Option Shares will be contingent upon
(i) the Company’s receipt from the Optionee of the full purchase price for the
Option Shares, as set forth above, (ii) the fulfillment of any other
requirements contained herein or in the Plan or in any other agreement or
provision of laws, and (iii) the receipt by the Company of any agreement,
statement or other evidence that the Company may require to satisfy itself that
the issuance of Stock to be purchased pursuant to the exercise of Stock Options
under the Plan and any subsequent resale of the shares of Stock will be in
compliance with applicable laws and regulations. However, during any period that
this Stock Option remains outstanding after the Optionee’s Service Relationship
with the



--------------------------------------------------------------------------------

Company ends, the Optionee may exercise it only to the extent it was exercisable
immediately prior to the end of the Optionee’s Service Relationship. In addition
to the procedure for exercising this Stock Option as described in Section 5 of
the Plan, the Optionee may elect, upon prior written notice to the Company, to
have any employee withholding tax obligations resulting from the exercise of
this Stock Option satisfied by a reduction in the number of shares of Stock
issuable to the Optionee upon exercise.

(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

(c) In no event may a fraction of a share be exercised or acquired.

(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.

3. Termination of Service Relationship. If the Optionee’s Service Relationship
with the Company or a Subsidiary or any successor entity is terminated, the
period within which to exercise the Stock Option may be subject to earlier
termination as set forth below.

(a) Termination Due to Death. If the Optionee’s Service Relationship terminates
by reason of the Optionee’s death, any portion of this Stock Option outstanding
on such date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier. Any
portion of this Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.

(b) Termination Due to Disability. If the Optionee’s Service Relationship
terminates by reason of the Optionee’s disability (as determined by the
Administrator), any portion of this Stock Option outstanding on such date, to
the extent exercisable on the date of such termination of the Service
Relationship, may thereafter be exercised by the Optionee for a period of 12
months from the date of disability or until the Expiration Date, if earlier. Any
portion of this Stock Option that is not exercisable on the date of disability
shall terminate immediately and be of no further force or effect.

(c) Termination for Cause. If the Optionee’s Service Relationship terminates for
Cause, any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect. For purposes hereof, “Cause”
shall have the meaning set forth in the Employment Agreement (as such term is
defined below).

(d) Other Termination. If the Optionee’s Service Relationship terminates for any
reason other than the Optionee’s death, the Optionee’s disability or Cause, and
unless otherwise determined by the Administrator, any portion of this Stock
Option outstanding on such date may be exercised, to the extent exercisable on
the date of termination, for a period of three months from the date of
termination or until the Expiration Date, if earlier. Except as set forth in
Section 4 below, any portion of this Stock Option that is not exercisable on the
date of termination shall terminate immediately and be of no further force or
effect.

The Administrator’s determination of the reason for termination of the
Optionee’s Service Relationship shall be conclusive and binding on the Optionee
and his or her representatives or legatees.



--------------------------------------------------------------------------------

4. Vesting Upon Certain Qualifying Terminations. Notwithstanding the provisions
of Sections 1 or 3 above, this Stock Option shall vest and become exercisable as
follows:

(a) Termination by the Company without Cause or by the Optionee for Good Reason
Outside the Change of Control Period. If the Optionee’s Service Relationship is
terminated by the Company without Cause or by the Optionee for Good Reason (as
each term is defined in the Optionee’s employment agreement dated April 24, 2020
by and between the Optionee and the Company, as the same may be amended from
time to time (the “Employment Agreement”)) outside of the 12-month period
following the occurrence of the first event constituting a Change of Control (as
defined in the Plan) (the “Change of Control Period”), subject to the Optionee’s
execution and non-revocation of a separation agreement and release in a form and
manner reasonably satisfactory to the Company (the “Separation Agreement and
Release”):

(i) If the date the Optionee’s Service Relationship is terminated (the “Date of
Termination”) is within the twenty-four (24)-month period following the
effective date of the Employment Agreement, the portion of this Stock Option
that would have vested in the twelve (12)-month period following the Date of
Termination had the Optionee remained a service provider to the Company for such
period shall immediately accelerate and become fully exercisable as of the later
of (A) the Date of Termination or (B) the effective date of the Separation
Agreement and Release (the “Accelerated Vesting Date”); and

(ii) If the Date of Termination is after the twenty-four (24)-month period
following the effective date of the Employment Agreement, any unvested portion
of this Stock Option as of the Date of Termination shall immediately accelerate
and become fully exercisable as of the Accelerated Vesting Date.

(b) Termination by the Company without Cause or by the Optionee for Good Reason
within the Change of Control Period. If the Optionee’s employment is terminated
by the Company without Cause or by the Optionee for Good Reason (as each term is
defined in the Employment Agreement) within the Change of Control Period,
subject to the Optionee’s execution and non-revocation of a Separation Agreement
and Release:

(i) Any unvested portion of the Stock Option as of the Date of Termination shall
immediately accelerate and become fully exercisable as of the Accelerated
Vesting Date.

(c) Tolling of Termination of Stock Option. Notwithstanding anything to the
contrary contained in this Section 4, any termination of the unvested portion of
this Stock Option to be accelerated pursuant to this Section 4 that would
otherwise occur on the Date of Termination in the absence of this Agreement will
be delayed to effect the terms of this Section 4 and such termination will
subsequently occur if the vesting pursuant to this subsection does not occur due
to the absence of the Separation Agreement and Release becoming fully effective
within the time period set forth therein. Notwithstanding the foregoing, no
additional vesting of this Stock Option shall occur during the period between
the Date of Termination and the Accelerated Vesting Date.

5. Incorporation of Plan. As set forth above, this Stock Option is not granted
pursuant to the Plan. However, for purposes of interpreting the provisions of
this Stock Option, the terms and conditions of the Plan (other than those
applicable to the share reserve, but including the powers of the Administrator
set forth in Section 2(b) of the Plan) shall govern and apply to this Stock
Option as if this Stock Option had actually been issued under the Plan.
Capitalized terms in this Agreement shall have the meaning specified in the
Plan, unless a different meaning is specified herein.

6. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

7. Tax Withholding. The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Company shall have the
authority to cause the required tax withholding obligation to be satisfied, in
whole or in part, by withholding from shares of Stock to be issued to the
Optionee a number of shares of Stock with an aggregate Market Value that would
satisfy the minimum withholding amount due.



--------------------------------------------------------------------------------

8. No Obligation to Continue Service Relationship. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Optionee’s Service Relationship with the Company or a Subsidiary or
any successor entity, and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
Optionee’s Service Relationship at any time.

9. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

10. Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Optionee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Optionee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Optionee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.

11. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

12. Acceptance of Option. The Optionee must execute this Agreement by logging on
to the Company’s administrative agent’s website for the Plan. IF THE OPTIONEE
DOES NOT ELECTRONICALLY ACCEPT THIS STOCK OPTION THROUGH THE WEBSITE WITHIN
THIRTY (30) DAYS FOLLOWING THE GRANT DATE AND THEREBY ACCEPT THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND THE PLAN, THEN THE OPTIONEE WILL BE DEEMED TO
HAVE DECLINED THE STOCK OPTION AND THE STOCK OPTION WILL BE NULL AND VOID (AND
THE OPTIONEE WILL HAVE NO RIGHTS WITH RESPECT TO THE STOCK OPTION).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date first above written.

RADIUS HEALTH, INC.

 

By: /s/ Owen Hughes       /s/ G. Kelly Martin Name: Owen Hughes      
Signature of Optionee Title: Chairman of the Board of Directors      